Citation Nr: 0831616	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran has presented new and material evidence 
to reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1958 to 
April 1959.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's claim of service connection for residuals 
of a back injury was last previously finally denied by the 
Board in a December 2004 decision.  

2.  The evidence received since that last prior denial of the 
claim for service connection for residuals of a back injury, 
to the extent it is new, does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of a back injury, and does not 
create a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the 
last final decision denying service connection for residuals 
of a back injury; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in February 2006 addressing the appealed request 
to reopen a claim for service connection for residuals of a 
back injury, the veteran was informed of the notice and duty-
to-assist provisions of the VCAA, and was informed of the 
information and evidence necessary both to reopen the claim 
and to substantiate the claim on the merits.  See generally 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

That February 2006 notice preceded the RO's initial decision 
in June 2006 addressing the request to reopen the claim for 
service connection for residuals of a back injury, and 
informed the veteran of the bases of review and the 
requirements to sustain the claim.  He was also told by that 
February 2006 letter that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
February 2006 VCAA notice letter addressing the appealed 
request to reopen the service connection claim did not 
address the downstream issues of initial rating and effective 
date with regard to service connection for residuals of a 
back injury, such errors are harmless and moot, because the 
claim is herein not reopen and denied.  Further, the veteran 
was afforded Dingess-type notice by a March 2006 letter, and 
his claim was thereafter readjudicated by an SOC in August 
2006 and an SSOC in March 2007.  Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).
 
The February 2006 VCAA letter also requested that the veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claim, and to provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claim.  In submissions in the course of 
appeal, the veteran informed of treatment by "Dr. Goldman" 
in January or February of 1960, and in a separate 
authorization/release informed of treatment at the University 
of Southern California (USC) University Hospital from 
February through April of 1960.  The veteran provided no 
address or contact information for Dr. Goldman despite 
requests for this information, and hence the RO only sought 
requested records from USC.  The Board notes in this regard 
that "[T]he duty to assist is not always a one-way street.  
If a veteran (appellant) wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while the VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless, and is, rather, bounded by the extent of 
cooperation by the veteran.  See Hyson v. Brown, 5 Vet. App. 
262 (1993).

Requests to two USC locations produced from one location in 
October 2006 informed that they had no record of any 
treatment of the veteran.  A reply from the other location in 
February 2007 informed that records of the veteran were no 
longer available because treatment had been more than seven 
years ago and had thus exceeded the retention limits under 
the hospital's records retention policy.  The veteran was 
duly informed in the course of appeal of the failure to 
obtain those records, and was requested to submit those 
records himself, which he failed to do.

VA treatment records were obtained and associated with the 
claims file.  The veteran was appropriately informed, 
including by the appealed rating decision and an SOC and 
SSOCs, of records obtained, and, by implication, of records 
not obtained.  He was also adequately informed of the 
importance of obtaining all relevant records.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Here, as to applications to reopen previously denied claims, 
under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  In any event, 
because there is no cognizable independent evidence to 
support the presence of any disease, disability, or treatment 
in service to support the claim, a medical examination to 
address the question of etiology as related to service is not 
warranted.  McLendon.  As discussed below, service treatment 
records (STRs) provide no documentation of any back injury in 
service, notwithstanding the veteran's contention that he 
injured his back in the same incident when he fractured his 
jaw.  The veteran had previously voiced this contention, and 
hence this is not new evidence to warrant an examination, the 
Board having previously weighed the credibility of that 
contention and the possibility of it sustaining the claim in 
its prior determination in December 2004.  For purposes of 
this appeal, the Board here determines that the veteran's 
credibility with regard to the claimed injury in service is 
insufficient to warrant an evaluation by a VA medical 
examiner to address the possibility of a current back 
disorder as related to injury in service.  In part, this is 
due to the absence of any in-service or post-service medical 
evidence of any injury to the back in service or any 
residuals of injury to the back thereafter.  Recent VA 
treatment records, as discussed below, document the veteran's 
complaints of low back pain with medical findings only of 
osteoporosis of the low back, without any findings of 
traumatic arthritis upon x-rays or bone scans, or any other 
findings of disability related to prior injury to the back.  
In short, the requirements of a pertinent event, injury, or 
disease in service, of a current potentially related 
disability; and of credible indication of a link between an 
in-service event, injury, or disease and current disability, 
are all not credibly met so as to warrant a VA examination to 
address the veteran's request to reopen his claim for service 
connection for residuals of a back injury.  McLendon.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

The veteran has addressed his claim by written statements.  
He has not requested a hearing to address his claim, and 
there is no indication that he desires a further opportunity 
to address his claim.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the veteran has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to him.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."




II.  Request to Reopen Claim for Service Connection for
Residuals of a Back Injury

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002) ; 
38 C.F.R. § 3.303 (2007)

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
August 29, 2001).

The veteran was last denied service connection for residuals 
of a back injury by an unappealed Board decision in December 
20004, based on evidence inclusive of service treatment 
records (STRs) showing a compound fracture of the mandible 
(jaw) in February 1959, but presenting no record of injury to 
the back or any back disability at any time in service.  
Clinical evaluation of the spine at the time of the jaw 
fracture was normal.  VA treatment records dated from 
December 1999 to December 2002 reviewed by the Board in the 
December 2004 decision showed no diagnosis or treatment for 
back injury residuals.

New evidence received into the record since that denial by 
the Board in December 2004 consists of VA treatment records.  
The veteran's contentions of injury to his back in service 
when he fractured his jaw are essentially duplicative of his 
prior statements/allegations.  

VA treatment records through March 2006 document the 
veteran's medical problems, but fail to relate the veteran's 
spine disorder to service.  Rather, VA treatment records 
showed a history of motor vehicle accident with head injury 
in 1999 with post-traumatic hypersomnolence and balance 
problems, and other current conditions not noted to be 
related to that accident or to service: parkinsonism with 
shuffling gait and falls of increasing frequency, most 
recently reported in March 2006 at approximately 15 falls per 
week (for which he has been wearing hip protectors, as well 
as possibly knee and elbow protectors); dizziness; pre-
syncopal episodes; cognitive problems and possible memory 
problems; obesity; osteoporosis; diabetes mellitus; and 
microcytic, hypochromic anemia.  The record is remarkable, 
however, for a lack of a finding of a post-traumatic disorder 
of the spine or of arthritis of the spine.  

The veteran reported in his January 2006 request to reopen 
his claim that he had been treated for his claimed back 
disorder at the Dallas, Texas, VAMC, from January 2002 to the 
present.  However, records from that facility were obtained, 
and revealed treatment and findings including for the above-
noted diagnosed current conditions, but not for any post-
traumatic disorders of the spine.  A bone scan was conducted 
in March 2005 examining the low back and left hip, and 
findings were consistent with osteopenia in the left femoral 
neck and the lumbar spine.  A prior bone scan in June 2003, 
addressing complaints of low back pain with bilateral lower 
extremity radiculopathy, produced findings of osteoporosis of 
the lumbar spine and osteopenia of the left hip.  June 2003 
low back x-rays produced findings of osteoporosis, with an 
otherwise normal lumbosacral spine series.  A whole-body bone 
scan conducted in November 2003 produced findings consistent 
with degenerative changes in the wrist/hand/elbows, but no 
noted degenerative changes of the spine.  

The veteran has contended that he received treatment for 
injury to his back at the Los Angeles County - University of 
Southern California (LSC-USC) Medical Center in 1960.  
However, October 2006 and February 2007 replies from two 
facilities of that institution inform that no records were 
available.  One of those facilities informed that the veteran 
was seen more than seven years ago and records were no longer 
available.  The other facility informed that there was no 
record of the veteran having been seen at that facility.  
Veteran's own statements of what a medical professional 
purportedly stated, filtered through his layperson's 
sensibilities, are simply too attenuated and inherently 
unreliable to constitute medical evidence required to support 
a claim.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Thus, the veteran's contentions regarding medical treatment 
in 1960 cannot serve as medical evidence of treatment at that 
time for any disorder of the spine.  

In short, the veteran has presented no new evidence either of 
disease, disability, or injury in service, or of continuity 
of symptoms from service to the present, or of current 
disability potentially related to service, to support his 
request to reopen the claim.  The veteran's current 
contentions of residuals of spine injury in service in the 
same accident when he fracture his jaw, are merely redundant 
of his previous contentions in the course of his prior claim 
which was denied by the Board in December 2004.  The findings 
of osteoporosis affecting the lumbosacral spine, while new, 
are not supportive of a disability potentially related to 
service, as no medical professional has linked this disease 
to any past trauma.  The veteran, as a lay person, lacks the 
requisite expertise to establish a causal link between the 
apparently unrelated conditions of a reported fall in service 
and osteoporosis decades later.  Espiritu; cf. Jandreau.  

In the absence of new evidence which relates to an 
unestablished fact necessary to substantiate the claim, or 
which raises a reasonable possibility of substantiating the 
claim, the veteran's claim for service connection for 
residuals of a back injury cannot be reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury; hence, the appeal is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


